Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 10/27/2021.
Claims 1-16 are currently pending.
The rejection of claims 2, 6-11, and 14 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.  Claim 2 (of which claims 6-11 and 14 also depend) has been amended by Applicant to recite the presence of both surface-untreated aluminum hydroxide and surface-treated aluminum hydroxide, which overcomes the prior issue of claim 2 failing to further limit the subject matter of claim 1 set forth in the Non-Final Office action mailed 07/27/2021.  
The rejection of claims 1, 3-5, 12, 13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (JP 2015-193785 A) in view of Siegfried et al. (EP 3064560 A1) or Guo et al. (US 9,096,785) as previously set forth in the Non-Final Office action mailed 07/27/2021 is maintained, and has been reiterated in its entirety, below.
The current rejection also utilizes a new reference, Tamura et al. (US 9,612,065), in combination with Miyahara et al. and Siegfried et al. or Guo et al. under a new ground(s) of rejection which renders obvious instant claims 2, 6-11, and 14.  Tamura et al. was cited on the Form 892 mailed 07/27/2021.  Note that this new ground(s) of rejection is necessitated by Applicant’s present amendment of claim 2 (of which claims 6-11 and 14 also depend).  See the new 103 rejection over Miyahara et al. in view of Siegfried et al. or Guo et al. and further in view of Tamura et al., below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (JP 2015-193785 A, hereinafter Miyahara) in view of Siegfried et al. (EP 3064560 A1, hereinafter Siegfried) or Guo et al. (US 9,096,785, hereinafter Guo).  An English language machine translation of Miyahara was provided with a previous correspondence.
As to claim 1, Miyahara teaches a thermally conductive elastomer composition (para. 0001 and 0014) comprising 100 parts by mass of a styrene-based thermoplastic elastomer, 550 to 1500 parts by mass of paraffin oil, and 2000 to 6000 parts by mass of a thermally conductive filler (para. 0009 and 0017).  
Regarding the claimed range of 400 to 540 parts by mass of process oil, note the disclosed lower boundary of 550 parts paraffin oil is merely close such that a person of ordinary skill in the art would expect a composition containing 540 parts oil versus 550 parts oil would expect them to have the same properties.  Furthermore, the disclosed lower boundary of 550 parts by mass paraffin oil is merely an exemplary or preferred embodiment of the amount of oil because Miyahara further teaches if the amount of paraffin oil is too small, the effect of reducing hardness may not be sufficient (para. 0042) and clarifies what constitutes “too small” via the working examples that an amount of 400 parts by mass paraffin oil is detrimentally results in a molded product that’s hardness is too high (Comparative Example 5, para. 0084; note Comparative Example 5 is also Example “14” in Table 2 on page 16 of the original document, which has 400 parts by mass of the paraffin oil).  Accordingly, at the time of the effective filing date it would be within the purview of a person of ordinary skill in the art to provide amount(s) of oil below 550 parts by mass but above 400 parts by mass with the reasonable expectation of obtaining a moldable composition and/or molded product with sufficient softening/reduced hardness via the teachings of the broader disclosure that clarify 400 parts by mass paraffin oil is too low.  
Regarding the claimed ranges of 950 to 1350 parts aluminum hydroxide and 70 to 80 parts by mass of expanded graphite, note the disclosed range of 2000 to 6000 parts by mass of a thermally conductive filler refers to the total amount of thermally conductive fillers, which includes metal oxides in addition to metal hydroxides and expanded graphite (para. 0028, 0031, and 0040).  Miyahara teaches aluminum hydroxide is a preferably metal hydroxide provided in the thermally conductive filler (para. 0029), and blending aluminum hydroxide in an amount of at least 1000 parts by mass and expanded graphite in an amount of 20 to 200 parts by mass, preferably 50 to 150 parts by mass, imparts excellent flame retardancy while maintaining thermal conductivity (para. 0027, 0033, 0034, and 0036, and 0038).  Miyahara teaches an exemplary particle size of the aluminum hydroxide is 7 µm (para. 0072), which falls within the claimed range of 3 to 20 µm.  The disclosed range of at least 1000 parts by mass of aluminum hydroxide overlaps the claimed range of 950 to 1350 parts aluminum hydroxide, and the disclosed ranges of 20-200 parts by mass and 50-150 parts by mass expanded graphite overlaps the claimed range of 70-80 parts by mass of expanded graphite.  In the event the disclosed ranges of 20-200 parts by mass or 50-150 parts by mass expanded graphite are not sufficiently specific to constitute overlap of the narrow claimed range of 70-80 parts by mass of expanded graphite, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed range from varying/optimizing the amount of expanded graphite from the teachings of Miyahara since the reference directly teaches 20-200 parts by mass, and more specifically 50-150 parts by mass, of expanded graphite achieves the best flame retardancy and insulating property of the composition (para. 0038).  
Miyahara fails to teach the average particle diameter of the expanded graphite is 3 to 20 µm and a difference between the average particle diameters of the aluminum and expanded graphite is within 5 µm.  
However, Siegfried teaches general blends of thermally conductive filler materials in thermoplastic compositions (para. 0011 and 0020).  The thermally conductive fillers include expanded graphite as a first filler (see the “at least one filler” and “first filler”) having an average particle size of 2 to 150 µm and include aluminum hydroxide as another filler (see the “at least one filler different from (1) and (2)” and “third filler”) having an average particle size of 1 to 100 µm (para. 0011 and 0027-0031) in order to achieve a synergistic increase in thermal conductivity (para. 0020).  
Alternatively, Guo teaches general blends of thermally conductive fillers in thermoplastic compositions (col. 38 lines 42-46).  The thermally conductive filler comprises at least one thermally conductive filler having thermal conductivity of at least 10 W/m-K and at least one thermally insulating filler having thermal conductivity of up to 5 W/m-k and even 10 W/m-K, which despite its terminology as a “thermally insulating filler” is nevertheless still quite thermally conductive, (col. 38 lines 42-62 and col. 41 lines 30-41).  The thermally conductive filler includes expanded graphite having a mean particle size of about 3 to 10 µm and subsets thereof (col. 38 lines 63 to col. 39 line 10 and col. 40 lines 11-32), and the thermally insulative filler includes aluminum hydroxide having a mean particle size of about 3 to 10 µm and subsets thereof (col. 41 lines 42-51 and col. 42 lines 17-38).  Further discussions/teachings in the background and definition sections have the implication the fillers are provided to obtain and tailor sufficient thermal conductivity and heat dissipation of the composition (col. 1 lines 14-30 and col. 3 line 64 to col. 4 line 4).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the particle size values of expanded graphite and aluminum hydroxide taught by Siegfried and/or Guo to the particles of Miyahara in order to obtain, tailor, and even increase, thermal conductivity of compositions comprising such.  The applied Siegfried and Guo references teach typical particle size values of expanded graphite and aluminum hydroxide as thermally conductive fillers.  The disclosed size ranges of Siegfried substantially overlap the instantly claimed diameter ranges, and the degree of similarity between the two disclosed ranges of the reference (2 to 150 µm and 1 to 100 µm) nevertheless meet the claimed difference of average particle diameter being within 5 µm because the disclosed ranges of the reference are merely on the order of ones and tens of micrometers.  The disclosed size ranges of Guo fall within the instantly claimed diameter ranges, and the disclosed ranges and subsets of the reference (e.g., 3 to 10 µm and subsets such as 6 to 10 µm or 3 to 5 µm, see col. 40 lines 11-32 and col. 42 lines 17-38) are so narrow that they directly meet the claimed difference of average particle diameter being within 5 µm.  
As to claim 3, the rationale as to the prima facie obviousness of the process oil range of claim 1 described above substantially meets the instantly claimed narrower range of 430 to 530 parts by mass process oil.  As similarly described above, the disclosed lower boundary of 550 parts paraffin oil in Miyahara is merely close such that a person of ordinary skill in the art would expect a composition containing 530 parts oil versus 550 parts oil would expect them to have the same properties.  Furthermore, the disclosed lower boundary of 550 parts by mass paraffin oil is merely an exemplary or preferred embodiment of the amount of oil because Miyahara further teaches if the amount of paraffin oil is too small, the effect of reducing hardness may not be sufficient (para. 0042) and clarifies what constitutes “too small” via the working examples that an amount of 400 parts by mass paraffin oil is detrimentally results in a molded product that’s hardness is too high (Comparative Example 5, para. 0084; note Comparative Example 5 is also Example “14” in Table 2 on page 16 of the original document, which has 400 parts by mass of the paraffin oil).  Accordingly, at the time of the effective filing date it would be within the purview of a person of ordinary skill in the art to provide amount(s) of oil below 550 parts by mass but above 400 parts by mass with the reasonable expectation of obtaining a moldable composition and/or molded product with sufficient softening/reduced hardness via the teachings of the broader disclosure that clarify 400 parts by mass paraffin oil is too low.  
As to claims 4 and 12, Miyahara teaches the expanded graphite is in a state of mixed flakes, granules, and/or chunks (the expanded graphite is scaly, para. 0030; the expanded graphite is present as a particulate, para. 0072).  In any event, the combination of Miyahara in view of Siegfried and/or Miyahara in view of Guo also meet this claimed limitation (Siegfried teaches the expanded graphite is present as a particulate, para. 0011, 0027, and 0029; Guo teaches the graphite is present as flakes, spheres, and as a particulate, col. 39 lines 27-38 and col. 40 lines 11-32).
As to claims 5, 13, 15, and 16, Miyahara teaches a thermally conductive molded article obtained by molding the composition (para. 0001 and 0054).

Claims 2, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (JP 2015-193785 A, hereinafter Miyahara) in view of Siegfried et al. (EP 3064560 A1, hereinafter Siegfried) or Guo et al. (US 9,096,785, hereinafter Guo) as applied to claims 1, 3-5, 12, 13, 15, and 16 above, and further in view of Tamura et al. (US 9,612,065, hereinafter Tamura).
	The disclosure of Miyahara in view of Siegfried or Guo is relied upon as set forth above.
	As to claim 2, the aluminum hydroxide taught by Miyahara in view of Siegfried or Guo, above, corresponds to a surface-untreated aluminum hydroxide (the references are silent to any surface treatment of their aluminum hydroxide).  Miyahara teaches the total amount of aluminum hydroxide is present in an amount of at least 1000 parts by mass, as described above.
Miyahara in view of Siegfried or Guo fails to teach the aluminum hydroxide further includes surface-treated aluminum hydroxide in an amount of 400 parts by mass or less as a blend with the surface-untreated aluminum hydroxide. 
However, Tamura teaches a thermally conductive material where a heat conductive filler, e.g., aluminum hydroxide, can be surface treated with a silane coupling agent, titanate coupling agent, or fatty acid to enhance the strength of an article thereof and/or reduce the viscosity of the composition while manufacturing the article (col. 6 line 43 to col. 7 line 21).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide, e.g., combine or substitute a portion of, the surface treated aluminum hydroxide as taught by Tamura with the untreated aluminum hydroxide of Miyahara in view of Siegfried or Guo while also varying and/or optimizing the relative amount of the surface-treated aluminum hydroxide of Tamura with the untreated aluminum of Miyahara in view of Siegfried or Guo so as to arrive at the claimed relative amount of surface-treated aluminum hydroxide in order to obtain a thermally conductive composition/material having an enhanced strength in the final article thereof and/or reduced viscosity of the composition/material prior to obtaining the final article.  Note that, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art (e.g., the combination of untreated aluminum hydroxide suitable as a thermally conductive filler as taught by Miyahara in view of Siegfried or Guo with surface-treated aluminum hydroxide also suitable as a thermally conductive filler as taught by Tamura).  It is also prima facie obvious to substitute equivalents known for the same purpose (e.g., substituting a portion of untreated aluminum hydroxide suitable as a thermally conductive filler as taught by Miyahara in view of Siegfried or Guo with the surface-treated aluminum hydroxide also suitable as a thermally conductive filler as taught by Tamura).  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960), and MPEP 2144.06.  
As to claim 6, the claimed limitation “wherein an amount of the process oil is from 430 to 530 parts by mass” is met under this ground(s) of rejection for the same reason(s) and rationale described in the parent rejection of Miyahara in view of Siegfried or Guo with regard to instant claim 3: the rationale as to the prima facie obviousness of the process oil range of claim 1 described above substantially meets the instantly claimed narrower range of 430 to 530 parts by mass process oil.  As similarly described above, the disclosed lower boundary of 550 parts paraffin oil in Miyahara is merely close such that a person of ordinary skill in the art would expect a composition containing 530 parts oil versus 550 parts oil would expect them to have the same properties.  Furthermore, the disclosed lower boundary of 550 parts by mass paraffin oil is merely an exemplary or preferred embodiment of the amount of oil because Miyahara further teaches if the amount of paraffin oil is too small, the effect of reducing hardness may not be sufficient (para. 0042) and clarifies what constitutes “too small” via the working examples that an amount of 400 parts by mass paraffin oil is detrimentally results in a molded product that’s hardness is too high (Comparative Example 5, para. 0084; note Comparative Example 5 is also Example “14” in Table 2 on page 16 of the original document, which has 400 parts by mass of the paraffin oil).  Accordingly, at the time of the effective filing date it would be within the purview of a person of ordinary skill in the art to provide amount(s) of oil below 550 parts by mass but above 400 parts by mass with the reasonable expectation of obtaining a moldable composition and/or molded product with sufficient softening/reduced hardness via the teachings of the broader disclosure that clarify 400 parts by mass paraffin oil is too low.  
As to claims 7 and 10, Miyahara teaches the expanded graphite is in a state of mixed flakes, granules, and/or chunks (the expanded graphite is scaly, para. 0030; the expanded graphite is present as a particulate, para. 0072).  In any event, the combination of Miyahara in view of Siegfried and/or Miyahara in view of Guo also meet this claimed limitation (Siegfried teaches the expanded graphite is present as a particulate, para. 0011, 0027, and 0029; Guo teaches the graphite is present as flakes, spheres, and as a particulate, col. 39 lines 27-38 and col. 40 lines 11-32).
As to claims 8, 9, 11, and 14 Miyahara teaches a thermally conductive molded article obtained by molding the composition (para. 0001 and 0054).
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejection over Miyahara et al. (JP 2015-193785 A) in view of Siegfried et al. (EP 3064560 A1) or Guo et al. (US 9,096,785) Applicant argues the rejection of record fails to establish why one of ordinary skill in the art would look belong Miyahara et al. for the particle diameter of the expanded graphite.  Applicant argues Miyahara et al. merely discloses the average particle diameter of the expanded graphite is about 180 micrometers (para. 0072), and because of this one of ordinary skill in the art 1) would have no motivation to look to the secondary references, 2) would expect the thermal conductivity desired by Miyahara et al. to be satisfied when the average particle diameter is very large compared to the presently claimed range, and 3) could not have understood or expected satisfactory results from providing a significantly smaller particle diameter as in Siegfried et al. or Guo et al. for the expanded graphite in Miyahara et al.  In response, these arguments are not persuasive at least because Miyahara et al. is not merely limited to expanded graphite having an average particle diameter of about 180 micrometers as alleged.  This teaching occurs in the working examples of Miyahara et al., and the remaining disclosure of Miyahara et al. does not indicate the expanded graphite is specifically limited to the exemplary average particle diameter or that other average particle diameters are a detriment to the composition such that they are taught away in the reference.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See also MPEP 2123.  
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (or expectation of satisfactory results from the combination thereof), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is a teaching/suggestion and motivation to combine the references with a reasonable expectation of success because Miyahara et al. is not merely limited to an expanded graphite average particle diameter of 180 micrometers (as described above).  Furthermore, Siegfried et al. teaches general blends of thermally conductive filler materials in thermoplastic compositions include expanded graphite as a first filler (see the “at least one filler” and “first filler”) having an average particle size of 2 to 150 µm and include aluminum hydroxide as another filler (see the “at least one filler different from (1) and (2)” and “third filler”) having an average particle size of 1 to 100 µm (para. 0011 and 0027-0031) achieve a synergistic increase in thermal conductivity (para. 0020), and, alternatively, Guo et al. teaches general blends of thermally conductive fillers in thermoplastic compositions (col. 38 lines 42-46) comprising a thermally conductive filler having thermal conductivity of at least 10 W/m-K including expanded graphite having a mean particle size of about 3 to 10 µm and subsets thereof (col. 38 lines 63 to col. 39 line 10 and col. 40 lines 11-32), and a thermally insulative filler having thermal conductivity of up to 5 W/m-k and even 10 W/m-K (which despite its terminology as a “thermally insulating filler” is nevertheless still quite thermally conductive) including aluminum hydroxide having a mean particle size of about 3 to 10 µm and subsets thereof (col. 41 lines 30-51 and col. 42 lines 17-38) that are provided to obtain and tailor sufficient thermal conductivity and heat dissipation of the composition as implied by further discussions/teachings in the background and definition sections in the reference (col. 1 lines 14-30 and col. 3 line 64 to col. 4 line 4).  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the particle size values of expanded graphite and aluminum hydroxide taught by Siegfried and/or Guo to the particles of Miyahara in order to obtain, tailor, and even increase, thermal conductivity of compositions comprising such with sufficient motivation and a reasonable expectation of success.  
Applicant further argues Miyahara et al. merely discloses the aluminum hydroxide average particle size of is 3.5 micrometers (para. 0072), which, with the prior exemplary average particle size expanded graphite of 180 micrometers results in an average particle size difference of 176.5 micrometers, such that one of ordinary skill the art would have no motivation (or expectation of success) to select a particle size difference within 5 micrometers as claimed and the Siegfried et al. and Guo et al. references do not actually teach or suggest the particle sizes of the aluminum hydroxide and expanded graphite should be within 5 micrometers as claimed.  These arguments are not persuasive for at least substantially the same reasons described with regard to the previous arguments, above, e.g., Miyahara et al. is not merely limited to its exemplary aluminum hydroxide average particle size of 3.5 micrometers as alleged (disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments) and there is motivation and a reasonable expectation of success of combining the teachings of Miyahara et al. with Siegfried et al. or Guo et al. (to tailor, and even increase, i.e., improve, the thermal conductivity of Miyahara et al.’s composition).  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the disclosed size ranges of Siegfried et al. substantially overlap the instantly claimed diameter ranges, and the degree of similarity between the two disclosed ranges of the reference (2 to 150 µm and 1 to 100 µm) meet the claimed difference of average particle diameter being within 5 µm because the disclosed ranges of the reference are merely on the order of ones and tens of micrometers; similarly, the disclosed size ranges of Guo et al. fall within the instantly claimed diameter ranges, and the disclosed ranges and subsets of the reference (e.g., 3 to 10 µm and subsets such as 6 to 10 µm or 3 to 5 µm, see col. 40 lines 11-32 and col. 42 lines 17-38) are so narrow that they directly meet the claimed difference of average particle diameter being within 5 µm.  
	Regarding claims 4 and 12, Applicant argues the rejection of record improperly fails to address the claim limitations in that the claims do not simply require the expanded graphite is one of various types but actually require flakes and further requires granules and/or chunks mixed with the flakes.  In response, it is submitted the references meet the limitation as claimed.  Miyahara et al. teaches the expanded graphite is scaly (para. 0030) and the expanded graphite is also present as a particulate (para. 0072); the disclosed scaly expanded graphite meets the claimed flakes and the disclosed particulate expanded graphite meets the claimed granules and/or chunks.  Siegfried et al. teaches the expanded graphite is present as a particulate (para. 0011, 0027, and 0029), which meets the claimed granules and/or chunks.  Guo et al. teaches the graphite is present as flakes, spheres, and as a particulate (col. 39 lines 27-38 and col. 40 lines 11-32); the disclosed flakes meets the claimed flakes and either of the disclosed spheres and particulate meet the claimed granules and/or chunks.  Miyahara et al.’s teachings meet the claimed limitation that the expanded graphite is in a stake of flakes of graphite and granules and/or chunks of graphite being mixed, and, in any event, the combination of Miyahara et al. in view of Siegfried et al. and/or Miyahara et al. in view of Guo et al. also meet the claimed limitation that the expanded graphite is in a stake of flakes of graphite and granules and/or chunks of graphite being mixed.  
Regarding claim 2 as amended, Applicant argues Miyahara et al. and Siegfried et al. or Guo et al. fail to teach the aluminum hydroxide includes a blend of surface-untreated aluminum hydroxide and surface-treated aluminum hydroxide where an amount of the surface-treated aluminum hydroxide is 400 parts by mass or less.  In response, the current rejection also utilizes a new reference, Tamura et al. (US 9,612,065), in combination with Miyahara et al. and Siegfried et al. or Guo et al. under a new ground(s) of rejection in order to meet the alleged claim limitation as amended.  See the new 103 rejection of claims 2, 6-11, and 14 over Miyahara et al. in view of Siegfried et al. or Guo et al. and further in view of Tamura et al., above.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: Nakamichi et al. (US 8,653,176) teaches a thermally conductive material where aluminum hydroxide surface-treated with a fatty acid, titanic acid, a silane coupling agent, or a nitric compound achieves environmentally friendly flame retardancy (col. 20 line 49 to col 21 line 13).
Any remaining reference(s) listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 11, 2022